Case 2:20-cr-00134-JAM Document 210-1 Filed 07/21/21 Page 1 of 8




                   Exhibit 1
Case 2:20-cr-00134-JAM Document 210-1 Filed 07/21/21 Page 2 of 8
FD-302a (Rev. 5-8-10)
                            Case 2:20-cr-00134-JAM Document 210-1 Filed 07/21/21 Page 3 of 8

Continuation of FD-302 of       Interview of JESSE FIELD               , On   06/23/2021   , Page   2 of 7




             The US had adversaries who sought to steal US technology to gain military
          and economic advantages. Some technology transfer was legal, some was
          illicit. Other government agencies and departments such as the Department
          of Defense identified specific technologies that were important to protect
          from adversaries. FIELD studied dual-use technologies that fit into the
          PRC’s Military-Civil Fusion program (MCF). Dual-use technologies had both
          military and commercial applications.

             FIELD had little training on China’s People’s Liberation Army (PLA).
          FIELD knew its goals, functional groups, general posture, its military
          leaders, its policies, goals, and intentions. FIELD knew more about PLA
          strategy than its tactical goals. FIELD used this general information to
          shape how he interacted with the FBI’s partners.

             FIELD received some legal instruction about the US Constitution during IA
          training. FIELD did not have formal instruction in criminal statutes.
          FIELD had never been a sworn law enforcement officer or agent. FIELD had no
          training or experience in visa fraud, false statements, destruction of
          evidence, obstruction of justice, or the corresponding criminal statutes.

             FIELD recognized the redacted draft graphic entitled “Defining the Extent
          of Obfuscation of Visiting Chinese Scholars’ Ties to the PLA” dated April
          20, 2021 as the first standalone graphic FIELD ever attempted to prepare
          [Agent note: see attached 1A]. The intent of this draft graphic was to
          concisely capture the information about the individuals into labelled
          buckets.

             A graphic was an intelligence product designed to quickly explain
          information to executives without a full, lengthy explanation of the topic.
          Graphics were primarily for an internal FBI audience, possibly up to the
          Assistant Director level though it was possible for graphics to be
          distributed outside the FBI. The source materials used for a graphic
          depended on the topic and the audience. There were no common set of sources
          for graphics generally. FIELD was an all-source IA, which meant FIELD could
          use all available sources of information to write intelligence products.

             A background note (BN) supported intelligence products. A BN was never
          published on its own. The intent of a BN was to assist a briefer when
          presenting an intelligence product.
FD-302a (Rev. 5-8-10)
                            Case 2:20-cr-00134-JAM Document 210-1 Filed 07/21/21 Page 4 of 8

Continuation of FD-302 of       Interview of JESSE FIELD               , On   06/23/2021   , Page   3 of 7




             FIELD was out of the office due to COVID-19 until October 2020. FIELD
          began working on the draft graphic/BN remotely in September 2020. IA
          JESSICA BOLIN added the photographs of the subjects to the draft graphic.
          FIELD did not know what other content BOLIN contributed to the draft graphic
          or draft BN. Most of the language in the draft BN was FIELD’s.

             IAs had discretion to generate intelligence products for the benefit of
          the FBI and US Intelligence Community (USIC). However, SIA PETER TAHAN
          tasked FIELD to produce the draft graphic/BN. TAHAN, Acting Unit Chief
          (A/UC) BRIAN INGRAM, and Acting SIA (A/SIA) ALLYS FINICAL had a consensus
          that other members of management used the counterintelligence term
          “undercover” inaccurately; part of the reason for the draft graphic/BN was
          to correct this.

             The draft graphic/BN were not intended to assess the merits of, or
          comment on, the cited investigations. The purpose was to categorize the
          subjects of the investigations to facilitate more precise conversations.
          The subjects did not fit into traditional categorical terms used by the FBI
          or USIC. FIELD hoped the FBI and USIC would adopt the terms in the draft
          graphic/BN, setting up a new framework to define the types of actors
          described in the products. The draft graphic/BN cited those six specific
          subjects because some were connected to an FBI operation concerning PLA
          scholars that occurred around the summer of 2020. YE YANQING left the US
          prior to the 2020 operation but FIELD included her in the draft graphic
          because of her connections to a PLA-affiliated university in China, the
          Fourth Military Medical University (4MMU). FIELD would have included other
          people interviewed as part of this operation but those interviews did not
          yield charges or generate investigations.

             The normal drafting process for intelligence products began with a
          drafting/workshopping stage that produced a first draft. FIELD would
          sometimes circulate the first draft to a supervisor to ensure the product
          was headed in the right direction. At this point, FIELD would begin
          confirming the citations and facts he used in his intelligence products
          prior to formal review by successive supervisors: SIA, UC, then usually to
          Assistant Section Chief (ASC), then Section Chief (SC). Each level of
          supervisor could make changes that the drafter would incorporate.
          Supervisors involved in this review and vetting process checked to ensure
          the product was consistent with unit strategy, messaging, and that the type
FD-302a (Rev. 5-8-10)
                            Case 2:20-cr-00134-JAM Document 210-1 Filed 07/21/21 Page 5 of 8

Continuation of FD-302 of       Interview of JESSE FIELD               , On   06/23/2021   , Page   4 of 7




          of product was the appropriate vehicle for the message.

             Some intelligence products went to the IDDBU for it to determine if the
          products were appropriate for passage to the FBI Director or Deputy
          Director. IDDBU could ask a product’s author for changes as well. Some
          finished intelligence products go to PSU for grammar, formatting, and other
          final clarifications or changes before distribution outside the FBI. To be
          disseminated outside the FBI, a product had to have gone through PSU and an
          FBI Deputy Assistant Director had to have approved the dissemination. [Agent
          note: based on the context of the conversation, interviewers understood
          FIELD to have been referring to the Director’s Daily Briefing Unit (DDBU)
          and the Production Services Unit (PSU).]

             There was a lot of back and forth on the draft graphic/BN regarding
          formatting.At the point at which FIELD left these documents, the documents
          were still in the drafting/workshopping stage and FIELD was beginning to
          check the citations. FIELD’s leadership was still trying to agree on
          verbiage. The draft graphic/BN had not reached the final review and vetting
          steps. FIELD was not sure if the dates on the draft graphic/BN were the
          last dates he worked on them. To the best of his recollection, FIELD
          believed the last time he worked on the draft graphic/BN was April 2021
          while the documents were in the drafting/workshopping stage.

             Depending on the intelligence product, FIELD would coordinate with other
          government agencies prior to publishing. For the draft graphic/BN, FIELD
          would have had to coordinate with other CD units. FIELD knew the draft
          graphic/BN contained information about subjects of prosecutions, so he did
          not want to continue working on them until he had coordinated with the
          respective field offices. FIELD wanted to check with OGC on the best way to
          coordinate with those field offices. The draft graphic/BN were still within
          CTTAU, so FIELD had not coordinated the products with anyone outside CTTAU
          before the documents went to OGC. [Agent note: based on the context of the
          conversation, interviewers understood FIELD to have been referring to the
          FBI’s Office of the General Counsel (OGC).]

             The statements in the draft graphic/BN had not been adopted by CTTAU or
          the FBI. IAs were taught to loosely hold their assessments because the
          review and coordination processes can reveal more information than the IA
          had available during the drafting/workshopping stage. For this reason,
FD-302a (Rev. 5-8-10)
                            Case 2:20-cr-00134-JAM Document 210-1 Filed 07/21/21 Page 6 of 8

Continuation of FD-302 of       Interview of JESSE FIELD               , On   06/23/2021   , Page   5 of 7




          FIELD had written the draft graphic/BN so as to be able to revise his
          assessments.

             FIELD wanted the draft graphic/BN to be based on information found in
          case files. FIELD only documented what he found in case files. FIELD did
          not review all the FD-302s, electronic communications, surveillance logs,
          digital and physical evidence, and other types of files in the cases before
          drafting these products. FIELD did not review all the information available
          to the investigators for the respective cases. FIELD was looking at the
          bigger picture; he did not know all the evidence in each case. FIELD just
          needed information that characterized the “buckets” in the draft graphic to
          more precisely describe them.

             The bucket labels had been proposed before FIELD had been assigned the
          task of writing the draft graphic. FIELD wanted the labels to be
          descriptive, simple, and easily understood at a glance. The only label that
          had been easy to define was “Obfuscated.” The other three buckets required
          definition during the workshopping stage. FIELD did not intend to imply
          wrongdoing on anyone’s part or to clear anyone of wrongdoing with the draft
          graphic/BN. Part of the reason FIELD wanted to deconflict the draft
          graphic/BN with OGC and the field offices was to inform how the buckets were
          defined. The field offices could have offered data to inform the correct
          categorization of the subjects.

             The “Obfuscated” bucket had been defined to include subjects who had not
          declared their PLA affiliation on their US visa applications, but whose PLA
          affiliation had been determined through investigation. In addition, the
          declared PRC institutions were either dummy institutions, that is, the
          institution did not exist, or the true institution had assumed the name of
          an actual institution with no derogatory information associated with it.

             The “Declared” bucket had been defined to include subjects who had
          correctly affiliated with the PLA on their US visa applications. GUAN LEI
          had been charged with obstruction of justice and destroying evidence at the
          time FIELD wrote the draft graphic/BN. FIELD did not know about GUAN’s visa
          fraud charge at the time FIELD drafted these products. FIELD would have
          changed his assessment in the draft graphic/BN to reflect the visa fraud
          charge if FIELD had continued working on the products. During the
          drafting/workshopping stage, FIELD did not know if GUAN’s destruction of
FD-302a (Rev. 5-8-10)
                            Case 2:20-cr-00134-JAM Document 210-1 Filed 07/21/21 Page 7 of 8

Continuation of FD-302 of       Interview of JESSE FIELD               , On   06/23/2021   , Page   6 of 7




          evidence was related to a national security matter. Such knowledge would
          have informed FIELD’s assessment. FIELD knew case agents did not always
          serialize indictments to their case files. The draft graphic was out of
          sync with GUAN’s indictment for failing to disclose his PLA affiliation on
          his visa application.

             The “Undeclared” bucket had been defined to include subjects who had not
          declared their PLA affiliation on their US visa applications and did not
          declare their PRC military research affiliations but did declare a civilian
          research affiliation.

             The “Partially declared” bucket had been defined to include subjects who
          had not declared affiliation with the PLA but the investigation had revealed
          the subjects were members of the PLA. These subjects had declared
          affiliation with a PLA research institution.

             Approximately 1000 Chinese scholars left the US after the enforcement
          activity in the summer of 2020. Of these, some may have been involved in
          obfuscation of their activities or affiliations. The charged cases had more
          facts available to FIELD, so he used the charged cases as the subject matter
          for his draft graphic/BN.

             FIELD had not looked at the draft graphic/BN since OGC reviewed them.
          They may have contained information that needed updating.

             Subjects ZHAO KAIKAI and GUAN LEI were members of China’s National
          University of Defense Technology (NUDT), not 4MMU. This did not make a
          difference for the purpose of assigning them buckets on the draft graphic.

             The yellow highlighted portions in the draft BN were reminders of
          important unfinished work FIELD had to complete in the document.

             The statement “The vast majority of 4MMU-affiliated individuals in the US
          . . .” in item 5 of the draft BN was a quotation from a source FIELD could
          not recall. The statement was not FIELD’s assessment.

             INGRAM wrote the comment bubble regarding anecdotal evidence in item six
          of the draft BN. FIELD kept this comment as a reminder to himself to
          identify and cite information that may have contradicted that part of item
          six.
FD-302a (Rev. 5-8-10)
                            Case 2:20-cr-00134-JAM Document 210-1 Filed 07/21/21 Page 8 of 8

Continuation of FD-302 of       Interview of JESSE FIELD               , On   06/23/2021   , Page   7 of 7




             FIELD could not recall who the UCLA representative cited in item nine of
          the draft BN was. FIELD believed that citation came from a document in a
          case file.

             After he stopped working on these products, FIELD became aware that some
          of the PLA experts he cited in item nine disagreed with one another.
          Coordination with field offices would have informed FIELD of these
          differences and that would have informed his assessment. FIELD would have
          noted flaws in those experts’ analyses if he had known of them during the
          drafting process. The PLA experts said the DS-160 visa application form
          lacks clarity. This summarized files FIELD had reviewed and was not FIELD’s
          assessment of visa application forms.

             Footnote one was based on an interview of WANG XIN. The numbers WANG
          provided interviewers were inaccurate. FIELD would have identified these
          inaccuracies during his citation review and would have corrected them in the
          documents. The “xxxx” in the footnote was a reminder to FIELD to fact-check
          the citation.

             FIELD had not been aware while drafting the draft graphic/BN that
          visiting PRC scholars had been coached by PRC officials on how to answer
          questions when interacting with US officials. FIELD would have included
          that information in the products to provide a better picture for decision
          makers about the topic. FIELD wanted to provide as complete a picture as
          possible.

             Civilian cadre of the PLA were viewed as active duty military but tended
          to be administrative personnel, scientists, and researchers, not personnel
          on the battlefield. Civilian cadre tended to wear PLA uniforms.

             Non-traditional collectors (NTC) collected sensitive technology and
          expertise from the US and other countries to benefit the PRC. NTCs were not
          trained intelligence officers of PRC intelligence services or their co-
          optees.

          [Agent note: the interview began at approximately 1:48 pm Eastern and ended
          at approximately 5:24 pm. At approximately 3:48 pm, the interview paused
          for a break of approximately 10 minutes.]
